FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MARY ANN MURRAY; LIGE                   No. 16-35506
M. MURRAY,
         Plaintiffs-Counter-            D.C. No.
      Defendants-Appellees,       1:14-cv-00106-SPW

             v.
                                 ORDER CERTIFYING
BEJ MINERALS, LLC; RTWF,          QUESTION TO THE
LLC,                             SUPREME COURT OF
       Defendants-Counter-           MONTANA
      Claimants-Appellants.


                   Filed May 20, 2019

Before: Sidney R. Thomas, Chief Judge, and Kim McLane
 Wardlaw, Marsha S. Berzon, Jay S. Bybee, Consuelo M.
  Callahan, Sandra S. Ikuta, Mary H. Murguia, Morgan
  Christen, Paul J. Watford, Michelle T. Friedland, and
             Ryan D. Nelson, Circuit Judges.

                         Order
2                  MURRAY V. BEJ MINERALS

                            SUMMARY*


                           Mineral Rights

    The en banc court stayed proceedings and certified the
following question to the Montana Supreme Court:

         Whether, under Montana law, dinosaur fossils
         constitute “minerals” for the purpose of a
         mineral reservation.


                               ORDER

THOMAS, Chief Circuit Judge:

    Upon a vote of a majority of the non-recused active
judges, we granted rehearing en banc in Murray v. BEJ
Minerals, LLC, 908 F.3d 437 (9th Cir. 2018) (“Murray II”),
to determine whether dinosaur fossils are part of the surface
estate or the mineral estate under Montana law. Murray v.
BEJ Minerals, 920 F.3d 583 (9th Cir. 2019). This central
question of state law is determinative of the instant case, and
we find no controlling precedent in the decisions of the
Montana Supreme Court. Mont. R. App. P. 15(3). Thus, we
respectfully certify this question of law to the Montana
Supreme Court pursuant to Rule 15 of the Montana Rules of
Appellate Procedure.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 MURRAY V. BEJ MINERALS                       3

    As a general matter, “[t]he task of a federal court in a
diversity action is to approximate state law as closely as
possible in order to make sure that the vindication of the state
right is without discrimination because of the federal forum.”
Ticknor v. Choice Hotels Int’l, Inc., 265 F.3d 931, 939 (9th
Cir. 2001) (quoting Gee v. Tenneco, Inc., 615 F.2d 857, 861
(9th Cir. 1980)). If the state’s highest appellate court has not
decided the question presented, then we must predict how the
state’s highest court would decide the question. Id.

    However, if state law permits it, we may exercise our
discretion to certify a question to the state’s highest court.
Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974). We may
elect to certify a question sua sponte. Parents Involved in
Cmty. Sch. v. Seattle Sch. Dist. No. 1, 294 F.3d 1085, 1086
(9th Cir. 2002), certified question answered, 72 P.3d 151
(Wash. 2003); see also Lombardo v. Warner, 391 F.3d 1008
(9th Cir. 2004) (en banc) (certifying question from an en banc
court). The Montana Supreme Court permits certification of
questions of law from federal courts. Mont. R. App. P. 15(3).

    “We invoke the certification process only after careful
consideration and do not do so lightly.” Kremen v. Cohen,
325 F.3d 1035, 1037 (9th Cir. 2003). In deciding whether to
exercise our discretion, we consider: (1) whether the question
presents “important public policy ramifications” yet
unresolved by the state court; (2) whether the issue is new,
substantial, and of broad application; (3) the state court’s
caseload; and (4) “the spirit of comity and federalism.” Id. at
1037–38.

    Whether dinosaur fossils belong to the surface estate or
the mineral estate under Montana law presents important
public policy ramifications for Montana that have not yet
4               MURRAY V. BEJ MINERALS

been resolved by the Montana Supreme Court. Given the
frequency of divided ownership of Montana surface and
mineral estates, and that Montana possesses vast deposits of
valuable vertebrate fossil specimens, the issue is substantial
and of broad application. Therefore, after considering these
factors, and in the spirit of comity and federalism, we
exercise our discretion to certify this question to the Montana
Supreme Court.

   Thus, pursuant to Montana Rule of Appellate Procedure
15(6), we provide the following information for the
consideration of the Montana Supreme Court.

                              1

    We first provide the factual context of this dispute, along
with the procedural history. Mary Ann and Lige Murray live
on a farm and ranch in Garfield County, Montana. Murray v.
Billings Garfield Land Co., 187 F. Supp. 3d 1203, 1204 (D.
Mont. 2016) (“Murray I”). As is common in Montana, the
Murray property mineral estate has been severed from the
surface estate. Id. at 1205. The Murrays own the surface
estate and a minority interest in the mineral estate. Id. The
remaining mineral rights are currently owned by non-
Montana entities, BEJ Minerals, LLC and RTWF, LLC. Id.

    The parties’ mineral deed provides that the Murrays and
these entities own, as tenants in common, “all right title and
interest in and to all of the oil, gas, hydrocarbons, and
minerals in, on and under, and that may be produced from the
lands[.]” The purchase agreement accompanying the mineral
deed obligated all the parties “to inform all of the other
Parties of any material event which may [affect] the mineral
interests and [to] share all communications and contracts with
                MURRAY V. BEJ MINERALS                       5

all other Parties.” At the time the parties executed the
purchase agreement and mineral deed in 2005, “none of the
parties or their agents had ever considered whether the
Mineral Estate as defined in the 2005 Mineral Deed included
fossils, and none of the parties or their agents had or
expressed any specific intent about who would be entitled to
ownership of any fossils found on the Subject Property.”

     Shortly thereafter, in Fall 2005, the Murrays discovered
a “spike cluster” fossil on the property, but did not consider
this discovery significant. Id. Several valuable fossil
discoveries have followed. These discoveries include the
complete fossilized remains of a Tyrannosaurus rex, the
fossilized remains of two dinosaurs locked in combat (the
“Dueling Dinosaurs”), a large Triceratops skull, and a
Triceratops foot. According to BEJ and RTWF, the Murrays
first notified the other mineral titleholders of the fossil
discoveries in 2008. BEJ and RTWF asserted an ownership
interest based on their status as mineral titleholder in 2013.

    The Murrays filed a complaint on May 22, 2014, in
Montana’s Sixteenth Judicial District Court, Garfield County,
seeking a declaratory judgment that fossils found on the
property are owned solely by the Murrays. BEJ and RWTF
removed the case to federal district court on August 21, 2014,
on the basis of diversity jurisdiction. BEJ and RWTF filed a
counterclaim, seeking a declaratory judgment that the fossils
are properly classified as minerals under Montana law, and an
order directing the Murrays to provide a full accounting
detailing all fossils found, expenses incurred, profits gained,
and contracts formed regarding said fossils.

   The parties moved for summary judgment, and the district
court granted the Murrays’ motion, declaring the Murrays, as
6               MURRAY V. BEJ MINERALS

owners of the surface estate, the sole owners of the dinosaur
fossils. Murray I, 187 F. Supp. 3d at 1212. Copies of the
district court decision and panel opinion are attached.

    BEJ and RWTF timely appealed. A majority of a three
judge panel of our Court reversed the district court, deciding
the Montana state law question in a precedential opinion that
bound the federal district courts in Montana, where many of
these property interest disputes were likely to be litigated on
the basis of diversity jurisdiction. The Murrays filed a
petition for rehearing and rehearing en banc. BEJ and RWTF
filed a response. We granted leave to various parties to file
amicus briefs. Upon a majority vote of the active, non-
recused judges, we granted rehearing en banc, and by
separate order designated Murray II as non-precedential.
Because of the importance of the state law question, and the
potential of different outcomes in federal and state courts, we
have elected to certify the issue to the Montana Supreme
Court.

                              2

    The Montana Supreme Court has not decided the question
of whether dinosaur fossils belong to the owner of surface
estate or the owner of the mineral estate in Montana. The
Montana Supreme Court has twice employed the “ordinary
and natural meaning” test, first articulated by the Supreme
Court of Texas, to determine whether a mineral deed
encompasses a particular mineral. Farley v. Booth Bros.
Land & Livestock Co., 890 P.2d 377, 380 (Mont. 1995)
(applying the test first articulated in Heinatz v. Allen,
217 S.W.2d 994, 997 (Tex. 1949)); Hart v. Craig, 216 P.3d
197, 198 (Mont. 2009) (same). The Montana cases to apply
Heinatz considered whether scoria useful for constructing
                 MURRAY V. BEJ MINERALS                       7

roadways, Farley, 890 P.2d at 380, and sandstone used in
landscaping, Hart, 216 P.3d at 198, constituted minerals
reserved by the instruments there at issue. The Montana
Supreme Court has never applied the Heinatz test in the
context of dinosaur fossils, nor have other state courts to
apply the test resolved this question.

    On April 16, 2019, the Governor of Montana signed into
law a bill declaring that dinosaur “fossils are not minerals and
that fossils belong to the surface estate.” H.B. 229, 66th Leg.
(Mont. 2019) (as transmitted to the Governor). H.B. 229
“does not affect penalties that were incurred or proceedings
in courts that were begun” before the law takes effect, like the
instant matter. Id. at § 5. In addition, the question of whether
H.B. 229 applies retroactively has not been litigated.

                               3

    In light of the foregoing, we respectfully certify the
following question to the Montana Supreme Court:

        Whether, under Montana law, dinosaur fossils
        constitute “minerals” for the purpose of a
        mineral reservation?

   We acknowledge that, as the receiving court, the Montana
Supreme Court may reformulate the certified question. Mont.
R. App. P. 15(6)(a)(iii).

   The names and addresses of counsel for the parties, as
required by Mont. R. App. P. 15(6)(a)(iv), are as follows:
8               MURRAY V. BEJ MINERALS

       Harlan B. Krogh and Eric Edward Nord, Crist,
       Krogh & Nord, PLLC, 2708 First Avenue
       North, Suite 300, Billings, MT 59101, for
       Appellees Mary Ann and Lige M. Murray.

       Brian C. Lake and Shane Ray Swindle,
       Perkins Coie LLP, 2901 North Central
       Avenue, Suite 2000, Phoenix, AZ 85012-
       2788, for Appellants BEJ Minerals, LLC and
       RWTF, LLC.

                              4

    The Clerk shall forward a certified copy of this
certification order, under official seal, to the Montana
Supreme Court. The Clerk is also ordered to transmit a copy
of the Excerpts of Record filed in this appeal to the Montana
Supreme Court and, if requested by the Montana Supreme
Court, provide all or part of the district court record not
included in the Excerpts of Record. Mont. R. App. P. 15(5).
The Clerk is further directed to forward a copy of the briefs
filed by the parties, the petition for rehearing en banc, the
response to the petition for rehearing en banc, and the amicus
briefs filed concerning rehearing en banc.

    Submission of this appeal for decision is vacated and
deferred pending the Montana Supreme Court’s final
response to this certification order. The Clerk is directed to
administratively close this docket, pending further order. The
parties shall notify the Clerk of this court within fourteen
days of the Montana Supreme Court’s acceptance or rejection
                 MURRAY V. BEJ MINERALS                        9

of certification, and again, if certification is accepted, within
fourteen days of the Montana Supreme Court’s issuance of a
decision.

  QUESTION            CERTIFIED;           PROCEEDINGS
STAYED.
10   MURRAY V. BEJ MINERALS




          APPENDIX
          !"#!$"#%&




                          
                                                       !4*4*0)0
                      
                                                               $5$2*!%2"")0$5$   & 
                    !"
                                                               ,   #         
   #$ #%!  #& ''
                                                                     ! 6#      
                         "
                                                               2           / )           7  
      !(' %) #*+,                   '       (8    6#  #  ,)&
   " " %%,-                     //#  0"%9 //# 7  
  %%*./%%-0'                '$  (8 "         :   
 ,- %%*./%%  )                                  
                         "                                                   9    
             #$ #%!                          #                  
              # '                             ' (2 
                                                               #                          
                   123%( &/                                        
                            4
                    !#3
                                                               !"    ;

                           "  # 
                            $                  
                                 # 
                               7 ===8,;>?=      
                           $   
                            7             
                      @?@  AB8 $         $ 
                                              
     !                          &   0   $     
                                                                             7 
                                                               ===89  1;>>; CDDA
                                                                            & 
                                                                0   $               $ 
"    #  $  ! %  &  
                                                               0!  7@8
            '  (   

                                                               4CDDA& 0  $ 76  
                                                      8                
                                                                                78 2  
                                                                CDDA            
                                                     78 "       
                                                                   1  
  )  )  *  +  , -  #                         E
-  ,   . *  //# ,  " !  -       ;6= 0  $ ;6= & $ F  
  !  -   //# 0 # $              $    //#;6B /  
!                                                       2        781    
                                                                        
,  # / $ 0 $ !   #  //!
                                                                    ,    / #  7 
! 123$ 0 !  # 
                                                               A8             
//!,  4   


                                       !                              
           !"#!$"#%&


       E ADG   ,    /                       78"
#  ;BBHG   0   ) $  ;BBHG                         
$    //#;BBHG          78                7?8

"        $                 % 2"        "     
             '                             7  ==  B8
                        "         F   "   
                                  '    4
      I  J( 7  B8 "    1           I$J CH"   
                            ( 7% & '(   @?B  CH8 # 
        7  @8 2          !             1
   $                                                    
             1       7  AA  B8           '            
0  $ F     ,)&                   "                  
//# 7  ==  A8 $     //#F                    C (7% '( @?BC=8
      0"%9 //# 7  @8 "           "           "      
   ,  /#                KCDDDDDKCADDDD7 AACD8" 
   :     $                    "        KCDDDD7C;8
            7 A=?8
                                                                     "                    
2                                1   
                                            7;D8"             
   "              '    (              $                        
!              CDDA7 A=                      78"   
;C82                                            "01
   78                                             "              1  
                                                                      7;?;>C;8
$         CDDB                  
                 
 7 A=;C               "& #!'   ( #
;@;A8$  :                       "   F 1           
            F1     '                     
 ( 7         @?@  ;@;8           '       N( " $  F 1  0 
9                             0                N  '       
          '                   ( 7)(  )   **   @?@ 
 ( 7       !   @?@            C=@8,     
;?A82                          1 7)(  )  '+ $    ,
   KH K>                @?@  ;>>8 4        
7 AA;H8"                         F           
  *L #                              7  -   @?@  CDD8 +  
       KB 7 AA;HM                              
  ""# AACC8                                     N      N    
                                                                        78 0            N     
"                    N              '   N (      
 "          1      7  AA  H?8          789       
$  : '          "01(                1     
   N"              1                        
            "017;?8          78$      
"       " 01            



                                              !                              
            !"#!$"#%&


  78+                            
      7 @?@CD;8                           
                                                                             7 A=;>8
4                            F
  0            
   N          7              *"+ #+ 
 @?@CD=82  0  'I J                  "                     
                                                        
 ( 7  *   @?@  CDC8 0                                        
                                                    7  ;;8 "
   N      7* @?@CD;DC8        $       #   
0    1                                     7 ;8"$   
                                                      
             7* @?@                                
CDCD=80   '                                       7  H  ;?;>8 "
 :        N                            $                   
       N (7 @?@CD=8                     


"           F1             N 
                                                                       !!"  
       0          
                                                                       $           '   
         )1 
                                                                                          
!  /    '       
                                                                                           
  N           
                                                                             
CDD?( 7     ) .  '+ )     
                                                                             ( 90#! AB78 2   
AAB  B8 /                 
                                                                       ' (                
       1 7  )    
                                                                                               
      / @?@;AB82   
                                                                                   ' (    
  1     :                      
                                                                                 
           /     
                                                                          0. ..1 $@HH5$C@CC@?
1                     " 01  
                                                                       ;DB$#CADA>;/)CCDC7;>?B84   
              
                                                                              ' 
        1 7 
                                                                            () 0 
 *- - @?@C;>CC;8/  
                                                                       02    (. A=D5$;==;AD;CD$#
      '     
                                                                       CD>H;@H/)C;DA7CDDD8M   @HH5$C@>Q
   4  1  
                                                                       AD;DB$#CADA$#    
(7 /! AA=H8/    
                                                                                '++
           
                                                                       3 4@?@9=;D>?;;DD7># CDDH8
      78

%                       " 01      !!!" #
"                               " $              
                       7                             
A=  ;B;H8 9                         " $                F
               '   (                   1 F             
'   ( 78 #  !                     1 " $          
'                             '    1     (   
IJ   I JO P OF           '   (            
 F   (P7%  ""#/ @H>              '  (                
C89                              "            



                                                !                              "
           !"#!$"#%&


    ' (                        (5 ?>D!C=?D7: 9 
"                            0    % A@D !C A@> AAD 7;>HA88 9
   ' (    ,   1                #      % 
   "                          $  #       
              '  (          5 ?>D!C=?D7 HAH!C;DD@8
                                                       "        $  #   
                                                                              '     
                                                                     (        $   # 
   "-   .  #/  0                             "1 9  40  ;@H"1A;CC;H$%C>>@
2                        >>H7;>@>8*                
     '                        HAH!C;DD@
( (    7 ==B7 
88 %      '  O P         4 9  4  #           
                               ' ( C;H $%C  >>A " #    
  (5 066 7                      ' (    
0 $8%CHD ;?>D!C=HH=H>7;>>A8"               '              
         '                          
                                   
     (7:                  (   >>H " #     
7 %02 9&%((: ";( HAH                 ' (           
!C;DD;;DDC7% ;>??88                                       '      1  (  5  
                                                                    ' (    '   
4 5        $   #                                 
       ' (                          I  J            1
                            (2  # 
   ?>D!C=H>"#   1              E
        ' ( 
           1  
  9 1   1                         I$J         
   ' (          # 2R                              
?C@@D=7B8                               
                                                                                       
  0  = 5 ?>D!C=H>
                                                                                   1  
#             
                                                                                             
    ' (              R ?C@=D=7>8
                                                                                      
              
                                                                                1      
  0  @                                                             
                                                                                :       
4                                      $ 
# 1                                                
=H>Q?D"#   : *                                         
   '                                      
                                                 
 1    (=?D7:                              
90  0   =D; *%C =H@ =H? 7*;>?;88 "                      
#      :       
'         
                    $   9  4    
              1                           
                              



                                             !                               #
           !"#!$"#%&


                                                                             +        
2                                
$  #      5                 
?>D!C=?D$        
 '                         "    F   
  O    1     P                 ' (   
O P (  7:  9  A@D !C  AADQAA;8     9  4 C;H $%C  >>H 4          
$                                    ' ( '    
  1                                           
  5 ?>D!C=?;                          (   => $%=  =;DM   
                                                                    5 (  5  0 < +$1  $ ==H $%C ?@B ?A;
"       $   #                        7"1#2;>BD872    '  
                                (            
          9                            8
0 % =AC      CD> C;B != ;>H 7CDD>8 "        "   #                
#     5                                      
 9  4 9 C;B !=  ;>? +                    $         
     '      (                 1   2    
    ' (  #                             
        '    1             17)( ) '+ $ 
 (                                                       ,   @?@  ;>>8 L       
                                                                                           
                                                                               F        
    " #   '20 3   #                             1         
2    9  4                ' (   
  9             9  4
               '               2 # F       
1   (4                             '  1 
1       F                        ( " #                F      
    ' (4                              
     9  4    '                     ' ( " #   
 ( ' (   :                                  
090 =>$%==DD=;D7"12CDD;8                                 
                                                                        = 68  ) 0$.    0 % +
%       '    1 (          90 2 1% 0 1 $==?          @;;B@!=
                   ?A; ?AH 7CDDH8 7       #  2 R HD;A;=8
  ' (9 1 9  4                                   
                             
                          2 1  $ 0 )>  
       C;H$%C>>H                 $ 1=AD     @HBCD>!=C;BC;>7CDD>8M
$                   )0%0'$8 =CD        =;?A!=HHCHH@
                      7CDD@8
   $           
                              "       ' (
                                  
            1                    2  ; . :  ? &
5  ?>D !C  =?DM 9 C;B !=  ;>? %         $  ;@=H 7! ,  <  
   '   (              ;>?;87 ' (  '   
   ' (                              7   
          :     


                                              !                               $
          !"#!$"#%&


    :  N8                                                           
                                 
            M 
             
                                                                5       F 1 ' (  
                 IJ        
        F             IJ  
 (8M? &@+" ( $  $ ;;;=72                             I2J        
$  . #   /    =   CD;D8 7'                       
          M                                             
   (8M    ( $  9                                 
  $  ;;CDC; 7&  !  A  CD;;8                         
7'2                                            1           
                                                  
                M                        
2        E2
            2     
                                                                    # 2R;A=?;D=
    2        
     1     
                                                                "        ' (   
     (89 
                                                                           
  , /    ' ( E
                                                                1              
  " 2                                      
                                         
   S        T                        4   1
  "2          1                           
  1                      1  E
  4"2      
                                                                  '     (      
      
                                                                        1E
6$8:& $ ;;@A7,  ;D
                                                                     78         
CD;@8
                                                                                  
                                                                       7            
  4           
                                                                            8 7 :    
            1  
                                                                     :           CC=@=C #28M
        
        2  CD> !=  C;>QCD        78   1      
#     # 2R?C@=D=7;B8  E              7 :        "HH
                                                                      = #28M
            '  (     
                                                                     78                    7
                      
                                                                      :                      " HH
                   
                                                                      = #28IJ
                   
                                             20=BCA;@A7;;89    
                                                             
                                             +  $   '  
                                                            
                   :                              IJ(     #  2 R
                                           CC=;DH7;=8




                                          !                                %
            !"#!$"#%&



" $           
                       " #                            
' (          " $                          ' (
           $   #   5                                          
                                            F        
    ' (4 $                      '  1 (2     F
#                   '                   '    1 (     
1 (                                                                       "      
                                                                                      1 
"#                                 *      1 
   1                               +   #    
       ' (                                        
                 +    #                                   '   (  
                                        "    
                                  '   (         
  ' (                           "                    
                                             4 
                                                 
 F       2  CD> !=  C;>Q                        
CDM    ? &(  0 ;(  CHH         ; >;H !C               
>CB>=D7;>>B87'        
                               4                  
               (8               1            
9   5                                      
    ' ( 1                  2                      " 01
                              "               
       5  ?>D !C  =H> ,                             
                                 ' (      
   2             #   
         ' ( 
                                                                        !5"*# 
   M 1                
                                                                        " #                    
   ' (
                                                                                 2  4" 4$
                                                                        +)0),L0)0)E
" #                             
         ' (                      ;"      F          $  & 7 
     $  F              F    "           @A8 <02*")
               
     ' (                       C"$  F           $  & 7 
                                     @?8 )*4)
    1   4                     
                                                                          = "                  
           "                F
                                                                                         
             9 
                                    @ " #   #             
  1 4                            
       1         
               
       9                         ##*   
                     
    7 A=;>8                            ;?H9$ =;CD=



                                                !                             &
          !"#!$"#%&




Footnotes
1     Unless otherwise noted, these facts are undisputed.
2     The Court notes that both the Morrow and Phipps emails were to potential buyers, so there is a chance that the
      superlatives were puffery.
3     In 1999, the Montana legislature changed the defined term found at § 82-4-403(6) from “minerals” to “materials.” H.B.
      183, 1999 Reg. Sess. (Mont. 1999).
4     This definition of “mineral” is now found at § 82-4-303(16).


End of Document                                             © 2018 Thomson Reuters. No claim to original U.S. Government Works.




                                         !
         !"
                    !


                                                                     ? >@ 8  97 7 & %  
                                                               @ A& ,::%> !  , 
       !                   %      
         "#"$$%&'(" "#                                   # $     %      
       )*                             !  $  , -     . 
                           +                                         ,   %& '(')**'*+$,-
          ,-."/-$'''&$01''
      * 2                        >   (! $. ! ?!  %  
                                                                     .  7   %4    B    . 
                        34 554
                              6
              (  72 7#                             . !  
                4831 (
                              6
                   +27483                                                         !"#" #

                                                                 4>47&   . (
                        
                                                                      $              
             
                                                                     !      
                   
                                                                        ++        33 
                         
                                                                            3/       
               
                                                                          -          
               
                                                                                        
                  
                                                                          %          
     !       
                                                                                " 
 " # $     %      
                                                                        
   ! & '(')**'*+$,-$ ,- 
. '/0 1$ 2 '3*2      
                                                                     C 3**+             
    
                                                                                   5    6  
                                                                     !  85469   ?
                                                                     % :! ! 85!  69
" %     4    .                                          
       5  6                                           C 3**D    
                                                                                 .   4   $ 
                                                                     85 $  69         
                                                                                           
4   !   %   .                       !  C 
                                                      $           
                                                                                  
                                                                       !      
    
                                                                     5  6            
 7  ! 8  9,  % ::,$            
-  ; $ 4 $ ,   %  ::,
,   = ; >  % : ,   %  ::,            "            E          
,   = ;       %  %                            
                                                                                     
                                                                      4 8      "         <
                                                                            98 5


               "#$%&'& ()  %' *  +  ,%'-.&                                                  
         !"
                    !

! 1  69!                         E       5      
   ! 1                            J K
                 '  C                 J K         
$                                 ,  6
 ! 1     
 "      ! 1                   "$  !     
 5  6                       
   !   C   !  1                                             
  $                            4 ?          
      ! 1  C                  !            
! 1                                   ( 8'9           
!                                                             
                                                                     5    6   3**+;
1                                      839      = "                 
                           3**0  3*''  ;  829     
     !        !                   = "                
! 1    5  6                 5!  " 46      3*'2 )  "  
 "$   "                        8    5! 
                            1  69   
  3/ #$% F '223898'9 3  -  %     
         3/ #$% F '3G'                 "        !  1      
          H                      " !  H      
                !                                     
                                          5   65 
                                                                         6               
                                                                       '     
                                                                            
                              "&                                               "
                                                                     !   "                   L3****
"               I 
                                                                                  L3*****   L3D**** "
$          
                                                                            
   I  %  !  85 469 C
                                                                        5             "      
'G/2      4   !   
                                                                       61! "4    
: !  85 !  69       
                                                                      ="                   "
   I  $           
                                                                     !             3*')   
             4       . 
                                                                          "           
 4   $  85 $  69   
                                                                          
       !  

                                                                     " !        $     
" $     !      
                                                                     !  1    3**/     $     
  4 3**D$   
                                                                            !        
               
                                                                     !       
       !   2  "                          8    4H
                                     '9
3**D     85 69    $                      !  1   "
!        5                  $           
                              
       
                                                                     ! 1               D
    J4K6"    3**D



               "#$%&'& ()  %' *  +  ,%'-.&                                                   
        !"
                  !

                                               
            !                       6   ,   "
1  "$  H 4 4                   #'$  "-,2D*! )0+3*G,2
                   3'+3'G83**G9C         
         4                             
                 !             5     
1      =                   H    6$ 
                      % & ' () '+),2/D0
     =           
" !  H   ,  :     4 
        =        ?  
                                                                                                
:   ! 1   
                    C            
                                 
 5  J   K6                              ?      $   % 
                                                                      =       
1                             5JK M H      
       C     ! 3* 3*'+                        
    ! 1                                   
     5 6                 6 . ,  '     (  '//
    !                        #$ D3+ D2* 32 $% 2+D )0 :7 D0D 8'G*29
                        C                   
  !  "$                           !  1          
                                                                                   
                                                                    N    + "! 1 
                             ""&                                               5 6 
                                                                          H       " 
-       H                          !( /) .#    "0 (  
                         ')20823**/9J   !( /K85 
       +0* 12 GD0 G0* 8G %          ;   (        
3*''9$      5                              <69; . 1*
                      '''2823*'*985  
      614%,               69;!   &/- 
D+89-    H                  8'*3*')985  
                                   
 !"#)+D12G)+G)G8G% 3**+9"            O    
   !                                  P69

                                                                      !  1        
                            """&                                          5 6  
                                                                           #       
#  !                                        5 
                                      
          $ % & ' (                            
) *+  " "#22/! )'               6 ,  3*G
'+),2/D'/D083**098 ( ! %             ,23'G-      
F0*'D'29"       E            5 6   E           
  # -       5                          
                                          


              "#$%&'& ()  %' *  +  ,%'-.&                                             
        !"
                      !

1 !( /                                           
   5 6(                                                                     
                                                                                       1  
                                                                                                   
                    
                                                                                           
                                
                                                                                       
                               
                           
            8                                   "          Q 5 
               H                                                 
                                                      6Q    
                                                               
                                               H      
                                                  
                                                  
                      
                         9                       $            H
              H                                               
             JK                                                               
                                                                                 Q 
                                                                            Q! 1  "
!( / ')20 $   &/ -   
                                                                       $       
              5JK
                 
                                                                       1              
           6
                                                                            !( /  &/-   =
!   &/-  8'*3*')9
                                                                        5 6             ! 
                                                                       1   $    !  1      5 6
             
                                                                                   (  8
 !  1          
                                                                              9        E 
               ! 
                                                                                       
1         
                                                                       1         
      " !            
                                                                       5 6           
$     4   
                                                                          ;   !  1      5 6
       !      
                                                                             1      !( /
         !     
                                                                           !  1       5 
(
                                                                                     
                                                                            H  6 !( / ')20      
            J"K                                                             
            5 6                                          
                                                                   
                                                            !( /
               C                                         C  
                                                     $              
                 "             H                          0   
                                                          
              1                                       
                     
                 C                        $          5 6
                                                       
                                                   1       &/


              "#$%&'& ()  %' *  +  ,%'-.&                                                  !
         !"
                    !

-       5                 $   % H      + 3   ')0 "
             E                    D'33'0$-3GG)8'G)G9(
       
E  6!   &/-  8+'GG*9
                                                                                  J$K         
                                                                                           
I              
                                                                                        
5  6   =       
                                                                                         
                  
                                                                                         )
         H       
                                                                                            
  5  6        
                                                                                         
                
                                                                                       
      !      
                                                                                             
! 
                                                                                      E     
                                                                                        
                                                                                   $          
                              >                                                                
                                                                                        
" !  $   %                                               
         5  6                                 
                                    
        5 6
 5        
 6    -  2-&                 # 2/*8E +  D)*,3D)G
30*! '/G*,320020G8'GGD9                          DD*QD'8'G0D98+ 33'0$-3GG099


                          "     E            
 5 6    (                                5  6                 
                                                                     8       9    
                                                                            
            JK                                             
                                                  # 2/*:! 1      
                                                      
                                              + 3     
                                                               
                     M H                   5JK            
                                                  M  
            "                               H  M H6
                                      # 8E +  D)*,3DD*QD'9
                     
                                                $           
                                                                       !  1            
# 8E $ -  2$ + /                ! $  %  "
0D0 ,3 '**' '**3 8-  'G//9 9 7        $                 
E              5 6                            
                                   
!      5 6                                      
   !                                      " $ 
                                                                           !  1       
  1          /
                                                                        !  1          
                  "



               "#$%&'& ()  %' *  +  ,%'-.&                                                 /
          !"
                        !

      ! 1                              + 3  +  
                                 2D3 !  3*G 3'+ ,2 'G0 'G/ 83**G9 "
                                                                         ! $  % H   + 3 
C      !          !                           ! 
$  %   + 3                        $  %    + 3 
                                          
                                    
    + 3      5      6                '*
             " 
     + 3/5                   +  #   + 34        
  6           (                         
                                  5             J K 
                      >                  JK   6   /G*
$                                    ,3  2/* 8E  +   D)* ,3  D)G 8
   Q                       + 33'0$-3GG099    
   Q  !                                      5 6 5 
   !  1                         ;6       
     + 3"!                              8          9      
    $       %                                   8 
                           ! 1    9      
                    
       E                  "!      ! 1   
      C   !     %                                      C 
                                        
  !                                      5 
 !                        5 6         6      
      ! 
                                                                         C    
-                                                      
                                                                                        
                                                                                 4      
                                %                                                  + 3  
                                                                         ! $  % E   
           $                  "   5 
    5 6         !                           6  5  
                                   E    
   %       !  H                       6   /G* ,3  2/* 8E  + 3 3'0
         !                      $-3  GG09          
                5  6                          
 *                                E         
             G                 E        : 
                                                                                            
C       !  $   %                      !   ! 1     
                         "       
 + 3                             ! 1   5  6                 
?                                    
              
        !  $   %                  "     !  H        
 E     + 3                       + 34  "! 



                "#$%&'& ()  %' *  +  ,%'-.&                                                  
          !"
                         !

                                              
        5  ;6                                         !   
                                            
             ;                    $    $ 
                                            !  ::%4  7$ !  
   =   H                               
                      
              
                                                                                              
                ! 
                                                                                              
$  % C !  H    
                                                                                           
  "              
                                                                                                       
       5  6     
                                                                                           I  % 
          E   
                                                                                      !    
        
                                                                                                   
C      E 
                                                                                                   
E          
                                                                                            
               
                                                                                                       
                
                                                                                                
                
                                                                                           
1                
                                                                                             
      
                                                                                                
   5 6 + 3 
                                                                                                I  H
       
                                                                                          
     1!  H  
          
     ''                                                                      !  R 
                                                                                               
                                                                             R                    ( 
                                                                          ,     "   ! 
                              ",&                                                   
                                                                          5    65! "46"
1           
                                                                          E            
        ! 
                                                                                        5  6    3**D
             
                                                                           
   

                                                                          " E                     
-.,.-./#/-.0#/./&
                                                                          5  6    E           
                                                                          !  ' "! $  %  
                                                                                          
!#4I#C%  .  (                                         5 6               C
>  C       H                            -     -&  30*
                                    ! '/G*,320020/8'GGD9! $  
  5 6                       %         
    C                                "   
                                                                           # 2/'C+  ! $  
"                                   %            
                                          
  I % ! "$                            2D3 !  3*G 3'+ ,2 'G0 3'' 83**G9 C  
      3**D                                  



                "#$%&'& ()  %' *  +  ,%'-.&
         !"
                    !

        5                             
6  5 6 $  /G*                         $    
,32/*8E +  D)*,3D)G                    
DD*QD' 8 'G0D9 9; +  3'+ ,2  3'' 8E                      
+ 3')0"D'33'0$-3GG)GG08'G)G9              6+ 3'+,2
9;  ,  "#'$  "            3''8E + 33'0$-3GG09; /G*
-,2D*! )0+3*G,23'+3'G83**G98-                 ,32/*8E +  D)*,3DD*QD'9
     5     
                        ?         
                            5 6        
   69                                                                   3  "  !   &/
                                                                     -    8'*  3*')9; !  %   F
" 5      6                'D2/'*2829; !  %   F /3)2*28'+9 "
                                        
  'G)G" $  %  + 3                  )%          
 ')0 " D'3 3'0 $-3 GG) 8'G)G9 " "                     
    5 6                                               
                  5                          C       
                         H    E    C   
                               H           
   6# GG0"            5 6    
                             
#  85"    M    H                   
         
                  "               E 
                                               
     69C    ,                          
       ,  >       5  6         "             H   
                               
         5  6                           
             C                          
      5 6+ 3                                           "
         5                                         
         J  K                             
                                      
      6 #   GGDQG+ C                       
                           "         
                                     +  
                         + 3      
E              
                                                    C           
                                                                     " $  %   + 3R5 
   + 3     +   !                       J  K        
            H                                  
                                     6R        
     $  
                                                                      H                      2
+    5    
                                                                     + 3 3'0 $-3  GGDQG+ 1      
                
                                                                                       = 
         
                                                                              "      


               "#$%&'& ()  %' *  +  ,%'-.&                                                  
         !"
                    !

               $   
                          C             
:  E       + 3                                   
56                           5  6         
              R              C    
+ 3                         H          
    "                  !  1     C    
                
          
                                                                     112   
          %      
         R               G*/12)20'/% $ '*+2G3*'/ 
       5  6                    .  4'*02)
    


Footnotes
*      The Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of Pennsylvania, sitting by
       designation.
1      Although the term “surface estate” is used by the district court and the parties to describe the property that constitutes
       the Ranch other than the mineral estate, “surface estate” is a misnomer. The mineral estate includes any minerals found
       “in, on or under” the conveyed land, including minerals found on the surface. The surface estate, in turn, includes all of
       the property other than minerals, including property underneath the surface. Thus, whether a substance is found on the
       surface of the Ranch or underneath the surface of the Ranch does not determine whether that substance is part of the
       surface estate or part of the mineral estate. Instead, the only relevant question is whether the substance is a mineral.
       As a result, whether the Montana Fossils were found under the surface of the Ranch or protruding from the surface of
       the Ranch is irrelevant to this litigation.
2      There is complete diversity between the plaintiffs and the defendants in the underlying action: Plaintiffs Mary Ann and
       Lige Murray are citizens of Montana; Defendant BEJ Minerals, LLC, is a Washington limited liability company with its
       principal place of business in Florida and members who are citizens of Florida and Washington; Defendant RTWF, LLC,
       is a Florida limited liability company with its principal place of business in Florida and members who are citizens of Florida;
       and Defendants Robert and Jerry Severson are citizens of Florida. In addition, the amount in controversy is over $75,000,
       as the parties agree that the Montana Fossils are worth millions of dollars.
3      Under the 2005 agreement, the mineral estate for all but one parcel of the Ranch is divided as follows: Robert Severson
       owns one third, Jerry Severson’s company, Severson Minerals, LLC, owns one third, and Lige and Mary Ann Murray
       each own one sixth. With respect to the other parcel, Billings Garfield Land Company, an unrelated third party, owns
       half of the mineral rights, with the other half distributed among the Seversons and Murrays in the same proportions as
       the remainder of the land’s mineral estate (one third to Robert Severson, one third to Severson Minerals, LLC, and one
       sixth to each of the Murrays).
4      For additional background regarding the discovery of the Montana Fossils, see Mike Sager, Will the Public Ever Get to
       See the “Dueling Dinosaurs”?, Smithsonian Magazine, July 2017, available at https://www.smithsonianmag.com/science-
       nature/public-ever-seedueling-dinosaurs-180963676/ (last visited Sept. 4, 2018).
5      Robert Severson’s interest is now held by BEJ Minerals, LLC (“BEJ”), and Jerry Severson’s interest is now held by RTWF
       LLC (“RTWF,” and hereinafter, together with Robert Severson, Jerry Severson, and BEJ, “the Seversons”).
6      The parties’ experts testified that the bones and teeth of living vertebrates are composed of the inorganic mineral
       hydroxylapatite and various organic components, including, for example, tissue, marrow, nerves, blood vessels, and
       collagen. After a vertebrate’s death, all of the organic components of the bones and teeth eventually decompose, leaving
       only the inorganic mineral hydroxylapatite. Over time, this mineral may “recrystallize” into a different mineral, francolite.
       As noted above, the parties’ experts dispute whether the x-ray diffraction test results indicate that the Montana Fossils are
       composed of the mineral hydroxylapatite, or whether the Montana Fossils instead contain the mineral francolite (which
       the mineral hydroxylapatite could have recrystallized into during the fossilization process). The parties do not dispute,
       however, that the Montana Fossils are entirely composed of one or both of these two mineral substances.




               "#$%&'& ()  %' *  +  ,%'-.&                                                 
       !"
                     !

7     See Webster’s (defining “fossil fuel” as “a fuel (such as coal, oil, or natural gas) that is formed in the earth from plant
      and animal remains”).
8     The court looked at two conflicting statutory definitions of mineral from Title 82 of the Montana Code, which relates to
      minerals, oil, and gas. The first statutory definition, relating to metal mine reclamation, defined “mineral” as:
         any ore, rock, or substance, other than oil, gas, bentonite, clay, coal, sand, gravel, phosphate rock, or uranium, taken
         from below the surface or from the surface of the earth for the purpose of milling, concentration, refinement, smelting,
         manufacturing, or other subsequent use or processing or for stockpiling for future use, refinement, or smelting.
      Farley, 890 P.2d at 379 (quoting Mont. Code Ann. § 82-4-303(9) ). The second statutory definition, from the section
      relating to “opencut” mining reclamation, defined “minerals” as “bentonite, clay, scoria, phosphate rock, sand, or gravel.”
      Id. (quoting Mont. Code Ann. § 82-4-403(6) ). Recognizing that these two statutory definitions were “not necessarily
      consistent” – given that one definition explicitly included scoria but it was “unclear” whether it would be included in the
      other – the court concluded that the term “mineral” has varying definitions in different contexts. Id.
9     The Murrays first cite a statutory definition stating in relevant part that “mineral” means “any ... substance, other than
      oil, gas, bentonite, clay, coal, sand, gravel, phosphate rock, or uranium, taken from below the surface of the earth or
      from the surface of the earth for the purpose of ... subsequent use or processing or for ... future use.” See Mont. Code
      Ann. § 82-4-303(16). Although the Murrays claim that this definition does not include the Montana Fossils, it does: the
      Montana Fossils are a substance (other than the specific substances listed) taken from below the surface of the earth
      for the purpose of subsequent use. The Murrays’ second statutory definition, which states that “mineral” means “any ...
      nonrenewable merchantable products extracted from the surface or subsurface of the state of Montana,” see Mont. Code
      Ann. § 15-38-103(3), is similarly applicable to the Montana Fossils: the Montana Fossils are nonrenewable, merchantable
      products, and they were extracted from the subsurface of Montana.
      The Murrays next argue that “minerals” cannot include dinosaur fossils in general because certain Montana statutes and
      regulations differentiate between “fossils” and “minerals.” The Murrays point to the definition for “general recreational
      use” within the Montana Department of Natural Resource’s regulations regarding surface management rules for leasing
      of state-owned land, which contains separate exclusions for the “collection, disturbance, alteration, or removal of
      archeological, historical, or paleontological cites or specimens (e.g. fossils, dinosaur bones ...)” and “mineral exploration,
      development, or mining,” and notes that the former requires an antiquities permit and the latter requires a mineral lease
      or license. See Mont. Admin. R. 36.25.145. The Murrays also note that the Montana Historical Society has the power to
      collect and preserve “fossils, plants, minerals, and animals,” suggesting that the separate listing of “fossils” and “minerals”
      means that they must be distinct, non-overlapping categories. See Mont. Code Ann. § 22-3-107. Contrary to the Murrays’
      assertion, the separate listing of minerals and fossils does not establish that fossils are not a subset of minerals. More
      fundamentally, these definitions relate to a particular statutory scheme and are not relevant here.
      Finally, the Murrays cite the federal Paleontological Resources Preservation Act (“the PRPA”), 16 U.S.C. § 470aaa, which
      defines “paleontological resources” as including “fossilized remains,” and the regulations under that act, which provide
      that “paleontological resources” do not include “coal, oil, natural gas, and other economic minerals that are subject to the
      existing mining and mineral laws.” See 36 C.F.R. § 291.9(d). In addition to their irrelevance to this case since they apply
      to federal land, the PRPA regulations actually undermine the Murrays’ argument, because the regulations would not need
      to exclude coal, oil, natural gas, and other similar minerals from the definition of paleontological resources unless those
      substances would otherwise be included in the definition.
10    To the extent that the Montana Supreme Court has not formally adopted the Heinatz test, we predict that, if faced with
      the issue, it would do so. See First Intercontinental Bank v. Ahn, 798 F.3d 1149, 1157 (9th Cir. 2015) (explaining that, as
      a federal court sitting in diversity, “when the state’s highest court has not squarely addressed an issue, we must predict
      how the highest state court would decide the issue”) (internal quotation marks omitted) (quoting Glendale Assocs., Ltd.
      v. Nat’l Labor Relations Bd., 347 F.3d 1145, 1154 (9th Cir. 2003) ).
11    As the Seversons point out, a museum’s ownership of fossils would only be in doubt following this decision if the museum
      purchased fossils from the owner of the surface rights of the property where the fossils were found, the mineral estate
      was owned by another party that did not consent to the sale of the fossils to the museum, and the mineral estate was
      defined to include all “minerals” without any further definition or clarification of the term. Even then, if the mineral estate’s
      owner successfully sued the museum for ownership of the fossils, the museum could recover the value of the sale from
      the owner of the surface estate.
1     In spite of the novel question of law and the potential policy implications of this case, the parties did not request certification
      of this question to the Montana Supreme Court. See M. R. App. P. 15(3)(a)–(b).




             "#$%&'& ()  %' *  +  ,%'-.&                                                    
       !"
                   !

2     The majority goes to pains to distinguish each and every definition presented by the Murrays, in an effort to prove that
      fossils fall under none of them. While I would agree that no single definition cited by the district court or the parties on
      appeal is wholly dispositive here, I see no error in the district court’s use of these statutes in an effort to discern whether
      any similar properties exist among these definitions that might shed light on the scope of the term “mineral.” See Dollar
      Plus Stores, 209 P.3d at 219; Newman v. Wittmer, 277 Mont. 1, 917 P.2d 926, 930 (1996) (“[S]tatutory definitions provide
      guidance in interpreting the ordinary and popular meaning of undefined terms in a restrictive covenant.”).
3     I agree with the majority’s conclusion that although the Montana Supreme Court did not expressly adopt the Heinatz test,
      it would likely do so. In any event, the ultimate question—whether fossils fall within the ordinary and natural meaning of
      “mineral”—is the same under Farley, Hart, and Heinatz.


End of Document                                                © 2018 Thomson Reuters. No claim to original U.S. Government Works.




             "#$%&'& ()  %' *  +  ,%'-.&